Exhibit 10.1

 

$40,000,000

 

Truven Health Analytics Inc.

10.625% Senior Notes due 2020

 

Purchase Agreement

 

November 6, 2014

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

Truven Health Analytics Inc., a Delaware corporation (the “Company”), which is a
direct wholly-owned subsidiary of Truven Holding Corp. (the “Parent Guarantor”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to J.P. Morgan Securities LLC (the “Initial Purchaser”) $40,000,000 principal
amount of its 10.625% Senior Notes due 2020 (the “Securities”).  The Securities
will be issued pursuant to the Indenture dated as of June 6, 2012, as amended
and supplemented (the “Base Indenture”), among the Company (as successor to
Wolverine Healthcare Analytics, Inc.), the Parent Guarantor, Simpler Consulting,
LLC, Simpler North America, LLC, Joan Wellman and Associates, Inc. and The Bank
of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), as
supplemented by a supplemental indenture to be dated on or about November 12,
2014 (the “Fifth Supplemental Indenture” and collectively with the Base
Indenture, the “Indenture”), among the Company, the guarantors listed on
Schedule 1 hereto (the “Guarantors”) and the Trustee, relating to the issuance
of the Securities. The Securities and the Company’s $327.15 million 10.625%
Senior Notes due 2020 previously issued under the Base Indenture (the “Initial
Notes”) will be treated as a single series of securities for all purposes under
the Indenture. The Securities constitute “Additional Notes” (as such term is
defined in the Base Indenture), and will be guaranteed on a senior unsecured
basis by each of the Guarantors (the “Guarantees”).

 

The Securities will be sold to the Initial Purchaser without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Guarantors have prepared a
preliminary offering memorandum dated November 6, 2014 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors, the Securities, the Guarantees and the Exchange
Securities (as defined herein).  Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchaser pursuant to the terms of this purchase
agreement (the “Agreement”).  The Company

 

--------------------------------------------------------------------------------


 

hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchaser in the manner contemplated by this Agreement. 
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum.  References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to refer to and include any documents filed after such date and
incorporated by reference therein. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include the preliminary Canadian offering memorandum
dated November 6, 2014 (the “Preliminary Canadian Offering Memorandum”) and the
Canadian offering memorandum dated the date hereof (the “Final Canadian Offering
Memorandum”), respectively.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

Holders of the Securities (including the Initial Purchaser and its direct and
indirect transferees) will be entitled to the benefits of a registration rights
agreement to be dated as of the Closing Date (as defined below) by and among the
Company, the Guarantors and the Initial Purchaser and substantially in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company and the Guarantors will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement and the related Guarantees.

 

The Company and the Guarantors hereby confirm their agreement with the Initial
Purchaser concerning the purchase and resale of the Securities, as follows:

 

1.             Purchase and Resale of the Securities.  (a)  On the basis of the
representations, warranties and agreements set forth herein, the Company agrees
to issue and sell the Securities to the Initial Purchaser as provided in this
Agreement, and the Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees to purchase from the Company $40,000,000 in principal
amount of Securities at a price equal to 100.000% of the principal amount
thereof plus accrued interest, if any, from June 1, 2014 to the Closing Date. 
The Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

 

2

--------------------------------------------------------------------------------


 

(b)           The Company understands that the Initial Purchaser intends to
offer the Securities for resale on the terms set forth in the Time of Sale
Information.  The Initial Purchaser represents, warrants and agrees that:

 

(i)            it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 

(ii)           neither it nor any person engaged by it has solicited offers for,
or offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)          neither it nor any person engaged by it has solicited offers for,
or offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:

 

(A)          within the United States to persons whom it reasonably believes to
be QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

 

(B)          in accordance with the restrictions set forth in Annex C hereto.

 

(c)           The Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchaser pursuant to Section 6(f) and Section 6(g), counsel for the
Company and counsel for the Initial Purchaser, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchaser, and
compliance by the Initial Purchaser with its agreements, contained in paragraph
(b) above (including Annex C hereto), and the Initial Purchaser hereby consents
to such reliance.

 

(d)           The Company and the Guarantors acknowledge and agree that the
Initial Purchaser may offer and sell Securities to or through any affiliate of
the Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through the Initial Purchaser; provided that such offers
and sales shall be made in accordance with the provisions of this Agreement.

 

(e)           The Company and the Guarantors acknowledge and agree that the
Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Company and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Company, the Guarantors or any

 

3

--------------------------------------------------------------------------------


 

other person.  Additionally, the Initial Purchaser is not advising the Company,
the Guarantors or any other person as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction.  The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchaser shall not have any responsibility
or liability to the Company or the Guarantors with respect thereto. Any review
by the Initial Purchaser of the Company, the Guarantors, and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchaser and shall not be on
behalf of the Company, the Guarantors or any other person. The Company and the
Guarantors agree that they will not claim that the Initial Purchaser owes a
fiduciary or similar duty to the Company or the Guarantors, in connection with
the purchase and sale of the Securities pursuant to this Agreement or the
process leading thereto.

 

2.             Payment and Delivery.  (a) Payment for and delivery of the
Securities will be made at the offices of Simpson Thacher & Bartlett LLP at
10:00 A.M., New York City time, on November 12, 2014, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Initial Purchaser and the Company may agree upon in writing. 
The time and date of such payment and delivery is referred to herein as the
“Closing Date.”

 

(b)           Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Initial Purchaser against delivery to the nominee of The Depository Trust
Company (“DTC”), for the account of the Initial Purchaser, of one or more global
notes representing the Securities (collectively, the “Global Note”), with any
transfer taxes payable in connection with the sale of the Securities duly paid
by the Company.  The Global Note will be made available for inspection by the
Initial Purchaser not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

 

3.             Representations and Warranties of the Company and the
Guarantors.  The Company and the Guarantors jointly and severally represent and
warrant to the Initial Purchaser that:

 

(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum.  The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchaser to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchaser furnished to the Company or the
Guarantors

 

4

--------------------------------------------------------------------------------


 

in writing by or on behalf of the Initial Purchaser expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum.

 

(b)           Additional Written Communications.  Neither the Company nor the
Guarantors (including their respective agents and representatives, other than
the Initial Purchaser in its capacity as such) has prepared, made, used,
authorized, approved or referred to, nor will it prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company and the Guarantors or their respective agents and representatives
(other than a communication referred to in clauses (i), (ii) and (iii) below) an
“Issuer Written Communication”) other than (i) the Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Annex A
hereto, including a term sheet substantially in the form of Annex B hereto,
which constitute part of the Time of Sale Information, and (iv) any electronic
road show or other written communications, in each case used in accordance with
Section 4(c).  Each such Issuer Written Communication, when taken together with
the Time of Sale Information at the Time of Sale, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to the Initial
Purchaser furnished to the Company in writing by the Initial Purchaser expressly
for use in any Issuer Written Communication.

 

(c)           Incorporated Documents.  The documents incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum, when filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(d)           Financial Statements.  The financial statements and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the financial position of the Parent Guarantor and its subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; and the other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Parent Guarantor and its subsidiaries, and presents
fairly in all material respects the information shown thereby. The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each

 

5

--------------------------------------------------------------------------------


 

of the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum fairly presents the information called for in all material
respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

 

(e)           No Material Adverse Change.  Since the date of the most recent
financial statements of the Parent Guarantor included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum,
(i) there has not been any change in the capital stock or long-term debt of the
Parent Guarantor, the Company or any of their subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company or the Parent Guarantor on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, assets, management, financial position or
results of operations of the Parent Guarantor or the Company and their
subsidiaries taken as a whole; (ii) none of the Parent Guarantor, the Company or
any of their subsidiaries has entered into any transaction or agreement that is
material to the Parent Guarantor or the Company and their subsidiaries taken as
a whole or incurred any liability or obligation, direct or contingent, that is
material to the Parent Guarantor or the Company and their subsidiaries taken as
a whole; and (iii) none of the Parent Guarantor, the Company nor any of their
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in respect of clauses (i), (ii) and (iii) above as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum.

 

(f)            Organization and Good Standing.  The Parent Guarantor, the
Company and each of their subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, assets, properties, financial position or
results of operations of the Parent Guarantor, the Company and their
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their obligations under this Agreement, the Securities and the
Guarantees (a “Material Adverse Effect”).  The Parent Guarantor does not own or
control, directly or indirectly, any corporation, association or other entity
other than the Company and the subsidiaries listed in Schedule 2 to this
Agreement.

 

(g)           Capitalization.  The Parent Guarantor has the capitalization as of
September 30, 2014 as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization” and all the outstanding
shares of capital stock or other equity interests of the Parent Guarantor and
each subsidiary of the Parent

 

6

--------------------------------------------------------------------------------


 

Guarantor have been duly and validly authorized and issued, are fully paid and
non-assessable and, with respect to the subsidiaries, are owned directly or
indirectly by the Parent Guarantor, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party, except in each case as disclosed in the Time of Sale
Information and the Offering Memorandum.

 

(h)           Due Authorization.  The Company and each of the Guarantors have
full right, power and authority to execute and deliver, in each case, to the
extent a party thereto, this Agreement, the Securities, the Exchange Securities
(including the related Guarantees), the Indenture (including the Guarantees set
forth therein), the Fifth Supplemental Indenture and the Registration Rights
Agreement (such documents, the “Transaction Documents”), and to perform their
respective obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

 

(i)            The Indenture.  (i) The Base Indenture has been duly authorized,
executed and delivered by the Company and each of the Guarantors and constitutes
a valid and legally binding agreement of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
fraudulent conveyance, reorganization, moratorium, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding in equity or law) relating to
enforceability (collectively, the “Enforceability Exceptions”); and (ii) the
Fifth Supplemental Indenture has been duly authorized by the Company and each of
the Guarantors and on the Closing Date will be duly executed and delivered by
the Company and each of the Guarantors and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, the Base Indenture, as
supplemented by the Fifth Supplemental Indenture, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors, enforceable
against the Company and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions; and on the Closing Date, the Base
Indenture, as supplemented by the Fifth Supplemental Indenture, will conform in
all material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

 

(j)            The Securities and the Guarantees.  The Securities and the
Guarantees have been duly authorized by the Company and each of the Guarantors,
respectively, and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, the Securities and
the Guarantees will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company and each of the
Guarantors, respectively, enforceable against the Company and each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

7

--------------------------------------------------------------------------------


 

(k)           The Exchange Securities.  The Exchange Securities (including the
related Guarantees) have been duly authorized by the Company and each of the
Guarantors, respectively; and, when duly executed, authenticated, issued and
delivered as contemplated by the Indenture and the Registration Rights
Agreement, the Exchange Securities (including the related Guarantees) will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company, as issuer, and the Guarantors, as
guarantors, enforceable against the Company and each of the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

(l)            Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and each of the Guarantors.

 

(m)          Registration Rights Agreement.  The Registration Rights Agreement
has been duly authorized by the Company and each of the Guarantors and, on the
Closing Date, will be duly executed and delivered by the Company and each of the
Guarantors, and, when duly executed and delivered in accordance with its terms
by each of the other parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors, enforceable against
the Company and each of the Guarantors in accordance with its terms, subject to
the Enforceability Exceptions, and except that rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.

 

(n)           Descriptions of the Transaction Documents.  Each of the
Transaction Documents conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum (to the extent described therein).

 

(o)           No Violation or Default.  None of the Parent Guarantor, the
Company or any of their subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Parent Guarantor, the Company or any of
their subsidiaries is a party or by which the Parent Guarantor, the Company or
any of their subsidiaries is bound or to which any property or asset of the
Parent Guarantor, the Company or any of their subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(p)           No Conflicts.  The execution, delivery and performance by the
Company and each of the Guarantors of each of the Transaction Documents to which
each is a party (including but not limited to, the issuance and sale of the
Securities (including the Guarantees)), and compliance by the Company and each
of the Guarantors with the terms

 

8

--------------------------------------------------------------------------------


 

thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
asset of the Parent Guarantor, the Company or any of their subsidiaries pursuant
to, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Parent Guarantor, the Company or any of their
subsidiaries is a party or by which the Parent Guarantor, the Company or any of
their subsidiaries is bound or to which any property or asset of the Parent
Guarantor, the Company or any of their subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Parent Guarantor, the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(q)           No Consents Required.  No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications (A) as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchaser, (ii) with respect to the Exchange
Securities (including the related Guarantees) under the Securities Act, the
Trust Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement, and (iii) that if not obtained or made would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (B) as have or will have been obtained or made prior to the
Closing Date.

 

(r)            Legal Proceedings.  Except as described in each of the Time of
Sale Information and the Offering Memorandum, there are no legal, governmental
or regulatory investigations, actions, demands, suits, arbitrations or
proceedings (“Actions”) pending, to which the Parent Guarantor, the Company or
any of their subsidiaries is or may be a party or to which any property or asset
of the Parent Guarantor, the Company or any of their subsidiaries are or may be
the subject that, individually or in the aggregate, if determined adversely to
the Parent Guarantor, the Company or any of their subsidiaries could reasonably
be expected to have a Material Adverse Effect; and no such Actions are
threatened or, to the knowledge of the Company and each of the Guarantors,
contemplated by any governmental or regulatory authority or by others.

 

(s)            Independent Accountants.  PricewaterhouseCoopers LLP, who have
certified certain financial statements of the Parent Guarantor and its
subsidiaries, are

 

9

--------------------------------------------------------------------------------


 

independent public accountants with respect to the Parent Guarantor and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(t)            Real and Personal Property.  The Company and its subsidiaries
have good and marketable title in fee simple to, or have valid rights to lease
or otherwise use, all items of real and personal property that are material to
the respective businesses of the Company and its subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except for those that (i) would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect or (ii) are disclosed in
the Time of Sale Information and the Offering Memorandum.

 

(u)           Intellectual Property.  Except as otherwise disclosed in the Time
of Sale Information and the Offering Memorandum, the Parent Guarantor, the
Company and their subsidiaries own or have the right to use all patents,
trademarks, service marks, trade names, trademark registrations, service mark
registrations and other indicia of origin, copyrights, works of authorship, all
applications and registrations for the foregoing, domain names and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) used by their respective
businesses as currently conducted and solely with respect to the intellectual
property owned by the Parent Guarantor, the Company and their subsidiaries, free
of liens except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; to the knowledge of the Company
and each of the Guarantors, the conduct of their business as currently conducted
does not infringe or otherwise violate any such rights of others (except for
such infringements or other violations as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect); to
the knowledge of the Company and each of the Guarantors, no third party violates
or infringes the intellectual property owned by the Parent Guarantor, the
Company or any of their subsidiaries except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and none of
the Parent Guarantor, the Company or their subsidiaries have received any
written notice of any claim of infringement or other violation of any such
rights of others that, if determined in a manner adverse to the Parent
Guarantor, the Company and their subsidiaries, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(v)           No Undisclosed Relationships.   No relationship, direct or
indirect, exists between or among the Parent Guarantor, the Company or any of
their subsidiaries, on the one hand, and the directors, officers, stockholders
or other affiliates of the Parent Guarantor, the Company or any of their
subsidiaries, on the other, that would be required by the Securities Act to be
described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

 

10

--------------------------------------------------------------------------------


 

(w)          Investment Company Act.  Neither the Company nor any of the
Guarantors is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(x)           Taxes.  The Parent Guarantor, the Company and their subsidiaries
have paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof (taking into account any
validly-obtained extension of the time within which to file) except for items
being contested in good faith for which adequate reserves for taxes have been
established in accordance with generally accepted accounting principles or where
failure to file, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; and except as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum, there is no
material tax deficiency that has been asserted in writing against the Company or
any of its subsidiaries or any of their respective properties or assets.

 

(y)           Licenses and Permits.  The Parent Guarantor, the Company and their
subsidiaries possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Offering Memorandum,
none of the Parent Guarantor, the Company nor any of their subsidiaries has
received notice of any revocation or modification of any such license,
sub-license, certificate, permit or authorization or has any reason to believe
that any such license, sub-license, certificate, permit or authorization will
not be renewed in the ordinary course, except where such modification or failure
to renew, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(z)           No Labor Disputes.  No labor disturbance by or dispute with
employees of the Parent Guarantor, the Company or any of their subsidiaries
exists or, to the knowledge of the Company and each of the Guarantors, is
contemplated or threatened and neither the Company nor any Guarantor is aware of
any existing or imminent labor disturbance by, or dispute with, the employees of
any of the Company’s or any of its subsidiaries’ principal suppliers,
contractors or customers, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(aa)         Compliance with Environmental Laws. (i) Except as described in each
of the Time of Sale Information and the Offering Memorandum, the Parent
Guarantor, the

 

11

--------------------------------------------------------------------------------


 

Company and their subsidiaries (x) are, and were during the applicable statute
of limitations, in compliance with any and all applicable federal, state, local
and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health or safety, the environment, natural
resources, hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as currently conducted, and (z) have not received written notice of
any actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, that would with respect to clause (x), (y) or (z),
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to the Parent Guarantor, the Company and their
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, written notice, or cost or liability, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) (x) there are no proceedings that are pending, or that are to the
Company’s or the Guarantors’ knowledge contemplated, against any of the Parent
Guarantor, the Company or their subsidiaries under any Environmental Laws in
which a governmental entity is also a party, (y) neither the Company nor any
Guarantor has knowledge of any issues regarding compliance with Environmental
Laws, or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants and (z) none
of the Parent Guarantor, the Company or their subsidiaries anticipates material
capital expenditures relating to any Environmental Laws that in, each case (x),
(y) and (z), would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect.

 

(bb)         Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), sponsored, contributed to or maintained by the Parent
Guarantor, the Company or any member of their respective “Controlled Groups”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no Plan has failed (whether or not waived), or is
reasonably expected to fail, to satisfy the minimum funding standards (within
the meaning of Section 302 of ERISA or Section 412 of the Code) applicable to
such Plan; (iv) no Plan is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA) or “endangered status” or
“critical status” (within the meaning of Section 305 of ERISA); (v) no
“reportable event”

 

12

--------------------------------------------------------------------------------


 

(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur; (vi) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification
and (vii) none of the Parent Guarantor, the Company nor any member of their
respective Controlled Groups has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA), except in each case with respect to the events or
conditions set forth in (i) through (vii) hereof, as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(cc)         Disclosure Controls.  The Parent Guarantor, the Company and their
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Parent Guarantor and
the Company in reports that they file or submit under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the Parent
Guarantor’s and the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Parent Guarantor, the Company and
their subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(dd)           Accounting Controls.  The Parent Guarantor, the Company and their
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles.  The Parent Guarantor, the Company and their subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.  Except as disclosed in each of the Time of Sale

 

13

--------------------------------------------------------------------------------


 

Information and the Offering Memorandum, there are no material weaknesses or
significant deficiencies in the Parent Guarantor’s or the Company’s internal
controls.

 

(ee)         Insurance.  The Parent Guarantor, the Company and their
subsidiaries have insurance covering their respective properties, operations,
personnel and businesses, which insurance is in amounts and insures against such
losses and risks as the Company and each of the Guarantors believe are adequate
to protect their respective businesses; and none of the Parent Guarantor, the
Company or any of their subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(ff)          No Unlawful Payments.  None of the Parent Guarantor, the Company
nor any of their subsidiaries, nor any director, officer or employee of the
Parent Guarantor, the Company or any of their subsidiaries nor, to the knowledge
of the Company and each of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Parent Guarantor, the Company or any
of their subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee from corporate funds
or, to their knowledge, any other funds, including of any government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any unlawful rebate, payoff, influence payment, kickback or
other unlawful or improper payment or benefit.  The Parent Guarantor, the
Company and their subsidiaries have instituted, maintain and enforce policies
and procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

 

(gg)         Compliance with Money Laundering Laws.  The operations of the
Parent Guarantor, the Company and their subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Parent Guarantor, the Company or any of their
subsidiaries conducts business , the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered

 

14

--------------------------------------------------------------------------------


 

or enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Parent Guarantor, the
Company or any of their subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company or any of the Guarantors,
threatened.

 

(hh)         No Conflicts with Sanctions Laws.  None of the Parent Guarantor,
the Company nor any of their subsidiaries,  directors, officers or employees,
nor, to the knowledge of the Company or any of the Guarantors, any agent,
affiliate or other person associated with or acting on behalf of the Parent
Guarantor, the Company or any of their subsidiaries is currently the subject or
the target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other sanctions authority
having jurisdiction over the Company or any Guarantor (collectively,
“Sanctions”), nor are any of the Company, any of its subsidiaries or any of the
Guarantors located, organized or resident in a country or territory that is the
subject or target of Sanctions, including, without limitation, Cuba, Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country in
violation of Sanctions or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
Sanctions.  For the past five years, the Parent Guarantor, the Company and their
subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country in violation of Sanctions.

 

(ii)           Solvency.  On and immediately after the Closing Date, the Company
and the Guarantors on a consolidated basis (after giving effect to the issuance
and sale of the Securities and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent.  As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company and the
Guarantors is not less than the total amount required to pay the liabilities of
the Company and the Guarantors on their combined total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company and the Guarantors are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement, the Time of Sale Information and the Offering

 

15

--------------------------------------------------------------------------------


 

Memorandum, the Company and the Guarantors are not incurring debts or
liabilities beyond their ability to pay as such debts and liabilities mature;
(iv) the Company and the Guarantors are not engaged in any business or
transaction, and do not propose to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company and its subsidiaries are engaged; and (v) the Company and the Guarantors
are not defendants in any civil action that would reasonably be expected to
result in a judgment that the Company and the Guarantors are or would become
unable to satisfy.

 

(jj)           No Restrictions on Subsidiaries.  No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interests, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except (i) to the extent such restriction or prohibition would
constitute a Permitted Lien under and as defined in the Indenture or (ii) as
disclosed in the Time of Sale Information and the Offering Memorandum.

 

(kk)         No Broker’s Fees.  None of the Parent Guarantor, the Company or any
of their subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against any of them or the Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

(ll)           Rule 144A Eligibility.  On the Closing Date, the Securities will
not be of the same class as securities of the Company listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(mm)      No Integration.  None of the Parent Guarantor, the Company or any of
their respective affiliates (as defined in Rule 501(b) of Regulation D) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.

 

(nn)         No General Solicitation or Directed Selling Efforts.  None of the
Parent Guarantor, the Company or any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchaser, as to
which no representation is made) has (i) solicited offers for, or offered or
sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of

 

16

--------------------------------------------------------------------------------


 

Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.

 

(oo)         Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchaser contained in
Section 1(b) (including Annex C hereto) and its compliance with their agreements
set forth therein, it is not necessary, in connection with the issuance and sale
of the Securities to the Initial Purchaser and the offer, resale and delivery of
the Securities by the Initial Purchaser in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

 

(pp)         No Stabilization.  Neither the Company nor any of the Guarantors
has taken, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

(qq)         Margin Rules.  Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

 

(rr)           Forward-Looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(ss)          Industry Statistical and Market Data.  Nothing has come to the
attention of the Company or any Guarantor that has caused the Company or such
Guarantor to believe that the industry statistical and market-related data
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum is not based on or derived from sources that are
reliable and accurate in all material respects.

 

(tt)           Sarbanes-Oxley Act.  There is and has been no failure on the part
of the Parent Guarantor, the Company or any of the Parent Guarantor’s or the
Company’s directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

 

(uu)         Compliance with Healthcare Regulations.

 

17

--------------------------------------------------------------------------------


 

(i)            None of the Parent Guarantor, the Company or any of their
subsidiaries is a “Covered Entity” (as such capitalized term is defined in the
Health Insurance Portability and Accountability Act of 1996 and the regulations
promulgated thereunder (“HIPAA”));

 

(ii)           The Parent Guarantor, the Company and their subsidiaries comply
and have implemented all measures required so as to comply with the obligations
as a “Business Associate” of their “Covered Entity” (as such capitalized terms
are defined in HIPAA) customers, including those obligations of the privacy and
security regulations promulgated under HIPAA that are applicable to a Business
Associate, except for any instances of non-compliance that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. With respect to any HIPAA regulatory requirements, including any
contractual privacy and security commitments relating to “Protected Health
Information” (as that term is defined in the HIPAA privacy and security
regulations), for which compliance by the Parent Guarantor, the Company or any
of their subsidiaries with HIPAA is required (collectively, the “HIPAA
Commitments”):

 

(A) the Parent Guarantor, Company and their subsidiaries are in compliance with
the HIPAA Commitments;

 

(B) the transactions contemplated by this Agreement will not violate any of the
HIPAA Commitments;

 

(C) the Parent Guarantor, the Company and their subsidiaries have not received
written inquiries from the U.S. Department of Health and Human Services or any
other Governmental Entity claiming non-compliance with the HIPAA Commitments;
and

 

(D) no applicable certification organization that has reviewed the Parent
Guarantor’s, Company’s or any of their subsidiaries HIPAA Commitments have
rejected the Parent Guarantor’s, the Company’s or any of their subsidiaries’
application for certification, except in the case of clauses (i) through (iv),
as would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

 

(iii)          The Parent Guarantor, the Company and their subsidiaries have
either entered into or made reasonable and good faith efforts to enter into
valid, written (i) Business Associate agreements with all customers that are
Covered Entities and (ii) HIPAA Commitment “flow-down” agreements, as
applicable, with all contractors, agents, vendors, suppliers, and service
providers that have performance obligations with respect to the Company’s
customers that are Covered Entities, except for any such failure to do so that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

(d)           Since June 6, 2012, the Company has not incurred any material
liability as a result of or in connection with any illegal or improper medical
coding activities performed by the Company, including the development and/or
submission of CPT or other codes for the purposes of billing for medical
services to Medicare, Medicaid and/or any third party payer, except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

4.             Further Agreements of the Company and the Guarantors.  The
Company and the Guarantors jointly and severally covenant and agree with the
Initial Purchaser that:

 

(a)           Delivery of Copies.  The Company will deliver, without charge, to
the Initial Purchaser as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Initial Purchaser may reasonably request.

 

(b)           Offering Memorandum, Amendments or Supplements.  Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Company will furnish to the Initial Purchaser and counsel for the Initial
Purchaser a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference for review, and will not
distribute any such proposed Offering Memorandum, amendment or supplement or
file any such document with the Commission to which the Initial Purchaser
reasonably objects.

 

(c)           Additional Written Communications.  Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Company and the Guarantors will furnish to the Initial Purchaser and counsel
for the Initial Purchaser a copy of such written communication for review and
will not use, authorize, approve or refer to any such written communication to
which the Initial Purchaser reasonably objects.

 

(d)           Notice to the Initial Purchaser.  The Company will advise the
Initial Purchaser promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities by the Initial
Purchaser as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not

 

19

--------------------------------------------------------------------------------


 

misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use reasonable best efforts to obtain as soon as possible the
withdrawal thereof.

 

(e)           Time of Sale Information.  If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information (or any document to
be filed with the Commission and incorporated by reference therein) to comply
with law, the Company will promptly notify the Initial Purchaser thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchaser such amendments or supplements to any of the Time of Sale Information
(or any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such documents to be
incorporated by reference therein) will not, in the light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.

 

(f)            Ongoing Compliance of the Offering Memorandum.  If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will promptly notify the Initial Purchaser thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchaser such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 

(g)           Blue Sky Compliance.  The Company will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchaser shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Company nor any of the Guarantors shall be
required to (i) qualify as a foreign

 

20

--------------------------------------------------------------------------------


 

corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

 

(h)           Clear Market.  During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of J.P. Morgan
Securities LLC, offer, sell, contract to sell, pledge or otherwise dispose of
any debt securities issued or guaranteed by the Company or any of the Guarantors
and having a term of more than one year.

 

(i)            Use of Proceeds.  The Company will apply the net proceeds from
the sale of the Securities in the manner described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of proceeds.”

 

(j)            Supplying Information.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Parent Guarantor and the Company are not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(k)           DTC.  The Company will assist the Initial Purchaser in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(l)            No Resales by the Company.  Until the Exchange Securities are
issued pursuant to the Registration Rights Agreement in exchange for all of the
Securities, the Guarantors and the Company will not, and will not permit any of
their controlled affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(m)          No Integration.  Neither the Parent Guarantor, the Company nor any
of their affiliates (as defined in Rule 501(b) of Regulation D) will, directly
or through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)           No General Solicitation or Directed Selling Efforts.  None of the
Parent Guarantor, the Company or any of their affiliates or any other person
acting on its or their behalf (other than the Initial Purchaser, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or

 

21

--------------------------------------------------------------------------------


 

general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engage in any directed selling efforts within the meaning
of Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.

 

(o)           No Stabilization.  Neither the Company nor any of the Guarantors
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

5.             Certain Agreements of the Initial Purchaser. The Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by the Initial Purchaser and approved by
the Company in advance in writing or (v) any written communication relating to
or that contains the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

 

6.             Conditions of Initial Purchaser’s Obligations.  The obligation of
the Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by the Company and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Company and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Company, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)           No Downgrade.  Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by the Parent Guarantor, the Company or
any of their subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Parent Guarantor, the Company or any of their

 

22

--------------------------------------------------------------------------------


 

subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

(c)           No Material Adverse Change.  No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Initial Purchaser makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)           Officer’s Certificate.  The Initial Purchaser shall have received
on and as of the Closing Date a certificate of an executive officer of the
Company and of each Guarantor who has specific knowledge of the Company’s or
such Guarantor’s financial matters and is satisfactory to the Initial Purchaser
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a), 3(b), 3(c) and 3(d) hereof are
true and correct, (ii) confirming that the other representations and warranties
of the Company and the Guarantors in this Agreement are true and correct and
that the Company and the Guarantors have complied in all material respects with
all agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date and (iii) to the effect set
forth in paragraphs (b) and (c) above.

 

(e)           Comfort Letters.  (i) On the date of this Agreement and on the
Closing Date, PricewaterhouseCoopers LLP shall have furnished to the Initial
Purchaser, at the request of the Parent Guarantor, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchaser, in form and
substance reasonably satisfactory to the Initial Purchaser, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum; provided that the
letter delivered on the Closing Date shall use a “cut-off” date no more than
three business days prior to the Closing Date and (ii) the Company shall have
furnished to the Initial Purchasers a certificate, dated the Closing Date and
addressed to the Initial Purchaser, of its chief financial officer with respect
to certain financial data contained or incorporated by reference in the Time of
Sale Information and the Offering Memorandum, providing “management comfort”
with respect to such information, in form and substance reasonably satisfactory
to the Initial Purchaser, to the effect set forth in Exhibit B.

 

(f)            Opinion and 10b-5 Statement of Counsel for the Company.  DLA
Piper LLP (US), counsel for the Company, shall have furnished to the Initial
Purchaser, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing

 

23

--------------------------------------------------------------------------------


 

Date and addressed to the Initial Purchaser, substantially in the forms set
forth in Annex D hereto.

 

(g)           Opinion and 10b-5 Statement of Counsel for the Initial Purchaser. 
The Initial Purchaser shall have received on and as of the Closing Date an
opinion and 10b-5 statement, addressed to the Initial Purchaser, of Simpson
Thacher & Bartlett LLP, counsel for the Initial Purchaser, with respect to such
matters as the Initial Purchaser may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

 

(h)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.

 

(i)            Good Standing.  The Initial Purchaser shall have received on and
as of the Closing Date satisfactory evidence of the good standing of the Company
and each of the Guarantors in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Initial Purchaser may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(j)            Registration Rights Agreement.  The Initial Purchaser shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of the Company and each of
the Guarantors.

 

(k)           Indenture, Securities and Fifth Supplemental Indenture.  The Fifth
Supplemental Indenture shall have been duly executed and delivered by a duly
authorized officer of the Company, each of the Guarantors and the Trustee, and
the Securities shall have been duly executed and delivered by a duly authorized
officer of the Company and duly authenticated by the Trustee.

 

(l)            DTC.  The Securities shall be eligible for clearance and
settlement through DTC.

 

(m)          Additional Documents.  On or prior to the Closing Date, the Company
and the Guarantors shall have furnished to the Initial Purchaser such further
certificates and documents as the Initial Purchaser may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.

 

24

--------------------------------------------------------------------------------


 

7.             Indemnification and Contribution.

 

(a)           Indemnification of the Initial Purchaser.  The Company and each of
the Guarantors jointly and severally agree to indemnify and hold harmless the
Initial Purchaser, its affiliates, each of their respective directors and
officers and each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, reasonable and documented legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to the Initial Purchaser furnished to
the Company in writing by the Initial Purchaser expressly for use therein.

 

(b)           Indemnification of the Company and the Guarantors.  The Initial
Purchaser agrees to indemnify and hold harmless the Company, each of the
Guarantors, each of their respective directors and officers and each person who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to the Initial
Purchaser furnished to the Company in writing by the Initial Purchaser expressly
for use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following:  the third paragraph, the third and
fourth sentence of the tenth paragraph and the twelfth paragraph, in each case,
found under the heading “Plan of distribution.”

 

(c)           Notice and Procedures.  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or

 

25

--------------------------------------------------------------------------------


 

defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable and documented fees
and expenses of such proceeding and shall pay the reasonable and documented fees
and expenses of such counsel related to such proceeding, as incurred.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and the Indemnified
Person shall have reasonably concluded that representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood and agreed that the Indemnifying
Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the reasonable and documented fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such fees and expenses shall be reimbursed as
they are incurred.  Any such separate firm for the Initial Purchaser, its
affiliates, directors and officers and any control persons of the Initial
Purchaser shall be designated in writing by J.P. Morgan Securities LLC and any
such separate firm for the Company, the Guarantors, their respective directors
and officers and any control persons of the Company and the Guarantors shall be
designated in writing by the Company.  The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

26

--------------------------------------------------------------------------------


 

(d)           Contribution.  If the indemnification provided for in paragraph
(a) or (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchaser on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchaser on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchaser on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchaser in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchaser on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchaser and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

(e)           Limitation on Liability.  The Company, the Guarantors and the
Initial Purchaser agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above.  The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall the Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by the Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
the Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

27

--------------------------------------------------------------------------------


 

8.             Termination.  This Agreement may be terminated in the absolute
discretion of the Initial Purchaser, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Initial Purchaser, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.             [Reserved]

 

10.          Payment of Expenses.  (a)  Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company and the Guarantors jointly and severally agree to pay or cause to be
paid all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Initial Purchaser may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related
reasonable and documented fees and expenses of counsel for the Initial
Purchaser); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and fees incurred in connection with the approval of the Securities for
book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; provided
that the Initial Purchaser will pay its own travel expenses in connection with
any “road show” presentation to potential investors, including 50% of the cost
of any chartered aircraft.

 

(b)           If (i) this Agreement is terminated pursuant to Section 8,
(ii) the Company for any reason fails to tender the Securities for delivery to
the Initial Purchaser or (iii) the Initial Purchaser declines to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agree to

 

28

--------------------------------------------------------------------------------


 

reimburse the Initial Purchaser for all out-of-pocket costs and expenses
(including the reasonable and documented fees and expenses of their counsel)
reasonably incurred by the Initial Purchaser in connection with this Agreement
and the offering contemplated hereby.

 

11.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, officers and directors of the Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from the Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

12.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchaser contained in this Agreement or made by or on behalf of the
Company, the Guarantor or the Initial Purchaser pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchaser.

 

13.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; (d) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended; and (e) the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act.

 

14.          Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchaser is required to obtain, verify and
record information that identifies its clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchaser to properly
identify its clients.

 

15.          Miscellaneous.  (a)  Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted and confirmed by any standard form of telecommunication. 
Notices to the Initial Purchaser shall be to J.P. Morgan Securities LLC, 383
Madison Avenue, New York, New York 10179 (fax: (212)-270-1063), Attention:
Stathis Karanikolaidis.  Notices to the Company or the Guarantors shall be given
to them at c/o Truven Health Analytics Inc., One North Dearborn, #1400,
Chicago, IL 60602 (fax: (312)-533-3505), Attention: Andra Heller (General
Counsel’s Office), with a copy to: DLA Piper LLP (US) 1251

 

29

--------------------------------------------------------------------------------


 

Avenue of the Americas, New York, NY 10020-1104 (fax: 212-884-8692), Attention:
Jamie Knox.

 

(b)           [Reserved]

 

(c)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)           Counterparts.  This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

(e)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(f)            Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

30

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

 

 

TRUVEN HEALTH ANALYTICS INC.

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: CEO

 

 

 

 

 

TRUVEN HOLDING CORP.

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: CEO

 

 

 

 

 

SIMPLER CONSULTING, LLC

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: CEO

 

 

 

 

 

SIMPLER NORTH AMERICA, LLC

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: CEO

 

 

 

 

 

JOAN WELLMAN AND ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Mike Boswood

 

Name: Mike Boswood

 

Title: CEO

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: November 6, 2014

 

 

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

By:

/s/ Ryan P. Griswold

 

 

Name: Ryan P. Griswold

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Guarantors

 

Truven Holding Corp.

Simpler Consulting, LLC

Simpler North America, LLC

Joan Wellman and Associates, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Subsidiaries

 

Simpler Consulting, LLC

Simpler North America, LLC

Truven Health Analytics UK Ltd

Simpler Consulting India Private Limited

Simpler Consulting Canada ULC

Simpler Consulting, Ltd. (UK)

Joan Wellman and Associates, Inc.

Truven Health Analytics India Pty. Limited

 

--------------------------------------------------------------------------------


 

ANNEX A

 

a.             Additional Time of Sale Information

 

1.                                     Term sheet containing the terms of the
Securities, substantially in the form of Annex B.

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Pricing Supplement, dated November 6, 2014
to Preliminary Offering Memorandum Dated November 6, 2014
Strictly confidential

 

Truven Health Analytics Inc.

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum (as supplemented through and including the date
hereof, the “Preliminary Offering Memorandum”).  The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and updates and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum. 
Terms used and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

 

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other place.  The notes may not be offered or sold
in the United States or to U.S. persons (as defined in Regulation S) except in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act.  Accordingly, the notes are being offered only to
(1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:

 

Truven Health Analytics Inc.

 

 

 

Aggregate Principal Amount:

 

$40,000,000

 

 

 

Gross Proceeds:

 

$41,200,000

 

The gross proceeds in excess of the principal amount of the new notes will be
used to reduce the amount of cash on hand required to consummate the
Transactions, as described under “Use of proceeds” in the Preliminary Offering
Memorandum.

 

 

 

Title of Securities:

 

10.625% Senior Notes due 2020

 

 

 

Further Issue:

 

The notes offered hereby (the “new notes”) will be treated as a single series
with, vote together as a single class with and, following an exchange for notes
registered under the Securities Act as described in the Preliminary Offering
Memorandum, be fungible with the $327,150,000 aggregate principal amount of
10.625% Senior Notes due 2020 issued on June 6, 2012 (together with the new
notes, the “notes”)

 

B-1

--------------------------------------------------------------------------------


 

Distribution:

 

144A/Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

 

 

 

Maturity Date:

 

June 1, 2020

 

 

 

Issue Price:

 

103.000% of face amount plus accrued interest from June 1, 2014.

 

 

 

Coupon:

 

10.625%

 

 

 

Yield to Worst:

 

9.604%

 

 

 

Spread to Benchmark Treasury:

 

+832 basis points

 

 

 

Benchmark Treasury:

 

UST 1.375% due June 30, 2018

 

 

 

Interest Payment Dates:

 

June 1 and December 1 commencing December 1, 2014

 

 

 

Interest Payment Record Dates:

 

May 15 and November 15

 

 

 

Ratings*:

 

Caa2/CCC+

 

 

 

Optional Redemption:

 

Make-whole call at T+50 until June 1, 2016.
From and after June 1, 2016, at the prices set forth below (expressed as
percentages of the principal amount), plus accrued and unpaid interest:

 

 

 

 

 

Date

 

Price

 

 

 

June 1, 2016

 

105.313

%

 

 

June 1, 2017

 

102.656

%

 

 

June 1, 2018 and thereafter

 

100.000

%

 

 

 

Optional Redemption with Equity Proceeds:

 

In addition, prior to June 1, 2015, up to 35% at a redemption price equal to
110.625% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon.

 

 

 

Change of Control:

 

Putable at 101% of principal, plus accrued and unpaid interest.

 

 

 

CUSIP Numbers:

 

144A: 89845X AB5
Regulation S: U55307 AA7

 

B-2

--------------------------------------------------------------------------------


 

ISIN Numbers:

 

144A: US89845XAB55
Regulation S: USU55307AA70

 

 

 

Trade Date:

 

November 6, 2014

 

 

 

Settlement:

 

T+3 on November 12, 2014

 

 

 

Denominations/Multiple:

 

Denominations of $2,000 and integral multiples of $1,000 in excess thereof

 

 

 

Book-Running Manager:

 

J.P. Morgan

 

--------------------------------------------------------------------------------

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           The Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           The Initial Purchaser represents, warrants and agrees that:

 

(i)            The Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of the Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)          At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, the Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)          The Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.

 

C-1

--------------------------------------------------------------------------------


 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)           The Initial Purchaser acknowledges that no action has been or will
be taken by the Company that would permit a public offering of the Securities,
or possession or distribution of any of the Time of Sale Information, the
Offering Memorandum, any Issuer Written Communication or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required.

 

(d)           The Initial Purchaser represents, warrants and agrees that:

 

(i)            it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the United
Kingdom Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantor; and

 

(ii)           it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Securities in,
from or otherwise involving the United Kingdom.

 

(e)           The Initial Purchaser agrees that, in relation to each Member
State of the European Economic Area which has implemented the Prospectus
Directive (each, a “Relevant Member State”), with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”), it has not made and will not make an
offer of the Securities to the public in that Relevant Member State other than:

 

(i)            to any legal entity which is a qualified investor as defined in
the Prospectus Directive;

 

(ii)           to fewer than 100 or, if the Relevant Member State has
implemented the relevant provision of the 2010 PD Amending Directive, 150,
natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the initial purchaser; or

 

(iii)          in any other circumstances falling within Article 3(2) of the
Prospectus Directive.

 

For the purposes of this provision, the expression an “offer of the Securities
to the public” in relation to any Securities in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Relevant

 

C-2

--------------------------------------------------------------------------------


 

Member State by any measure implementing the Prospectus Directive in that
Relevant Member State, the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive, to
the extent implemented in the Relevant Member State) and includes any relevant
implementing measure in each Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX D

 

Forms of Opinions of DLA Piper LLP (US)

 

D-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of CFO’s Certificate

 

--------------------------------------------------------------------------------